ORDER

PER CURIAM.
This is an appeal from a judgment entered on a jury verdict for defendant in negligence ease arising out of a rear-end automobile collision. There is sufficient evidence to support the jury verdict. No error of law appears.
An opinion reciting the detañed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons' for this order.
We affirm the judgment pursuant to Rule 84.16(b).